



Exhibit 10.3


THE HOME DEPOT, INC.


EQUITY AWARD AGREEMENT
Executive Officers – U.S.




GRANTED TO:
<NAME >
<XXX-XX-XXXX>
NUMBER OF SHARES OF THE HOME DEPOT, INC.
COMMON STOCK:
VESTING SCHEDULES:
GRANT DATE:
<DATE>


NONQUALIFIED
STOCK OPTION
AWARD
<XX,XXX >


25% on 2nd, 3rd, 4th and 5th Grant Date Anniversaries
OPTION PRICE PER SHARE:
<$AMOUNT>


EXPIRATION DATE:
<DATE>

 


In recognition of the value of your continued service as a key employee, The
Home Depot, Inc., a Delaware corporation, on and as of the date specified above
(the “Grant Date”), hereby grants to you, an employee of The Home Depot, Inc. or
one of its subsidiaries, affiliates or related entities (collectively the
“Company”), pursuant to this Equity Award Agreement (this “Award Agreement”), an
award (the “Award”) of non-qualified stock options (the “Option”) to purchase
from the Company the above-stated number of shares of Common Stock at the price
per share stated above (the “Option Price”), which Option will expire on the
expiration date stated above (the “Expiration Date”), unless it expires earlier
in accordance with the terms and conditions described below. In addition to the
terms and conditions set forth herein, the Award is subject to and governed by
the terms and conditions set forth in the Company’s Amended and Restated 2005
Omnibus Stock Incentive Plan (the “Plan”), a summary of which has been delivered
to you, and the Plan is incorporated herein by reference. Unless defined in the
Award Agreement or the context otherwise requires, capitalized terms used in
this Award Agreement will have the meanings set forth in the Plan.


You will be deemed to have accepted, and agree to comply with, all the terms and
conditions of this Award Agreement upon your acceptance of the Award granted
herein.




A.
NONQUALIFIED STOCK OPTION TERMS AND CONDITIONS



1.
Vesting. The Option will become exercisable in installments, as follows: 25% of
the total number of shares subject to the Option will become exercisable on each
of the second (2nd), third (3rd), fourth (4th), and fifth (5th) anniversaries of
the Grant Date.



2.
Change in Employment Status. Upon the termination of your employment (for any
reason other than Retirement, death, Disability, or discharge for Cause, as
defined below), Option shares that have not become exercisable as of the date of
such event will immediately lapse. Option shares that are exercisable as of the
date of termination of employment will lapse unless exercised within a period of
three (3) months from the date of your termination of employment. Upon your
Retirement, all Option shares that are not exercisable as of the date of your
Retirement will continue to vest according to the schedule set forth in Section
A.1. and all Option shares will remain exercisable until the Expiration Date.
Upon your death or the termination of your employment by reason of Disability,
all Option shares will immediately become fully exercisable as of the date of
death or termination on account of Disability and will lapse unless exercised
within a period of one (1) year from the date of death or such termination. In
no event will the above time periods extend beyond the Expiration Date.
Notwithstanding your attainment of Retirement Eligibility, in the event of your
discharge for Cause or your breach of Section B.6., all Option shares, whether
presently exercisable or not, will immediately lapse and become null and void on
and as of the earlier of (a) the date of your termination of



1

--------------------------------------------------------------------------------





employment, or if applicable, the date of such violation of Section B.6.


3.
Change in Control. All unvested options will vest immediately upon your
termination of employment without Cause within twelve (12) months following the
occurrence of a Change in Control and will remain exercisable until the
Expiration Date.



4.
Exercise of the Option. You may exercise the vested portion of your Option in
whole or in part (but in no event with respect to a fractional share) from time
to time until the Expiration Date. In order to exercise your Option, you must
provide written notice of exercise to the Company, specifying the number of
shares to be purchased, the Option Price of each share and the aggregate Option
Price for all shares being purchased under such Option. This notice must be
accompanied by payment of the aggregate Option Price for the number of shares
purchased. Such exercise (subject to Section A.5. hereof) will be effective upon
the actual receipt of such payment and notice to the Company. The aggregate
Option Price for all shares purchased pursuant to an exercise of the Option may
be paid by check payable to the order of the Company, or shares of Common Stock
held by you for at least six (6) months, the fair market value of which at the
time of such exercise is equal to the aggregate Option Price (or portion thereof
to be paid with previously owned shares of Common Stock). In addition, the
aggregate Option Price for all shares purchased pursuant to your exercise of the
Option may be paid from the proceeds of sale through a bank or broker on the
date of exercise of some or all of the shares to which the exercise relates.
Payment of the Option Price in shares of Common Stock may be made by delivering
properly endorsed stock certificates to the Company or otherwise causing such
Common Stock to be transferred to the account of the Company, either physically
or through attestation. The Company may, in its discretion, require that you
furnish, along with the notice of exercise, such documents as the Company deems
necessary to assure compliance with applicable rules and regulations of any
stock exchange or governmental authority. No rights or privileges of a
shareholder of the Company in respect to such shares issuable upon the exercise
of any part of the Option will accrue to you unless and until such shares have
been registered in your name.



5.
Transferability. Except as otherwise provided in the Plan, the Option may not be
sold, pledged, assigned, hypothecated, transferred or disposed of in any manner,
other than by will or under the laws of descent and distribution, whether by the
operation of law or otherwise. An option may be exercised, during your lifetime,
only by you or your legal representative. You may, however, transfer the Option,
in whole or in part, to a spouse or lineal descendant (a “Family Member”), a
trust for the exclusive benefit of you and/or your Family Members, a partnership
or other entity in which all the beneficial owners are you and/or your Family
Members, or any other entity affiliated with you that may be approved by the
Committee. Upon any attempt to do anything prohibited by this paragraph, the
Option will immediately become null and void.





B.
GENERAL TERMS AND CONDITIONS



1.
Limitation of Rights. The granting of this Award will not give you any rights to
similar grants in future years or any right to be retained in the employ or
service of the Company or interfere in any way with the right of the Company to
terminate your services at any time or your right to terminate your services at
any time.



2.
Withholding. You are responsible for all applicable federal, state and local
income and employment taxes (including taxes of any foreign jurisdiction) which
the Company is required to withhold at any time with respect to your Award to
satisfy statutory withholding requirements. Unless you promptly tender payment
in full by cash, check or shares of Common Stock, such payment will be made by
withholding shares of Common Stock then due to be delivered to you. Shares
withheld or tendered as payment of required withholding will be valued at the
closing price per share of the Common Stock on the date such withholding
obligation arises, or if there were no sales on such date, the closing price on
the nearest preceding date on which sales occurred.



3.
Limitation of Actions. Any lawsuit with respect to any matter arising out of or
relating to this Award must be filed no later than one (1) year after the date
that the Company and/or its affiliates denies your claim or any earlier date
that the claim otherwise accrues.



4.
Adjustments. The Award will be subject to adjustment or substitution in
accordance with Section 12 of the Plan.





2

--------------------------------------------------------------------------------





5.
Delivery of Shares. The Company will not be required to deliver any shares, or
establish a book entry account representing such shares, pursuant to this Award
if, in the opinion of counsel for the Company, such issuance would violate (i)
the Securities Act of 1933 or any other applicable federal, state or foreign
laws or regulations; or (ii) the requirements of any stock exchange or authority
upon which the securities of the Company may then be listed or traded. Prior to
the issuance of any shares pursuant to this Award, the Company may require that
you (or your legal representative upon your death or Disability) enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with applicable securities laws or with this Award
Agreement.



6.
Restrictive Covenants.



a.
Confidential Information. You acknowledge that through your employment with the
Company that you have acquired and had access to the Confidential Information of
the Company, and that you will continue to acquire and have access to such
Confidential Information. You further acknowledge that such Confidential
Information, including trade secrets and other business processes, are utilized
by the Company throughout the entire United States and in other locations in
which it conducts business. You agree that the Company may prevent the use or
disclosure of its Confidential Information through use of an injunction or other
means and acknowledge that the Company has taken all reasonable steps necessary
to protect the secrecy of the Confidential Information. You agree that you have
not used or disclosed any Confidential Information to any third party, and will
not do so in the future, and you further agree to return all documents or any
other item or source containing Confidential Information or any other property
of the Company, to the Company immediately upon termination of employment with
the Company for any reason. This obligation shall remain in effect, both during
and after your employment, for as long as the information or materials in
question retain their status as Confidential Information. You also agree to
respond to requests by the Company for information pertaining or relating to the
Company which may be within your knowledge. This Award Agreement is not intended
to, and does not, alter either the Company’s rights or your obligations under
any state or federal statutory or common law regarding trade secrets and unfair
trade practices. Nothing in this Award Agreement is intended to interfere with
your right to report possible violations of law or regulation to, or to
cooperate in an investigation conducted by, any governmental agency or entity,
including the Securities and Exchange Commission. Pursuant to 18 U.S.C. §
1833(b), nothing in this letter shall be interpreted to expose you to criminal
or civil liability under Federal or state trade secret law for disclosure, in
confidence, of trade secrets (i) to Federal, state, and local government
officials, directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, provided the filing is
made under seal and otherwise protected from disclosure except pursuant to court
order. If you file a lawsuit for retaliation for reporting a suspected violation
of law, you may disclose trade secrets to your attorney and use the trade secret
information in a court proceeding, provided that you file any document
containing the trade secret under seal and you do not disclose the trade secret,
except pursuant to court order.



b.
Non-Competition. You acknowledge and agree that the Company’s Confidential
Information, customer, service provider, vendor and employee relationships, and
goodwill are valuable assets of the Company and are legitimate business
interests that are properly subject to protection through the covenants
contained in this Award Agreement. Due to your access to Confidential
Information, and because of the specialized skills, learning, abilities,
contacts, and information you obtained by reason of having worked for the
Company, you agree that you will not, during the course of your employment and
for a period of eighteen (18) months following the termination of your
employment with the Company, regardless of the reason for such termination,
enter into or maintain an employment, contractual or other business
relationship, either directly or indirectly, to provide to any Competitor
services that are the same as or similar to the services you provided to the
Company, either directly or indirectly, in such geographic areas in which the
Company conducted business, at any point during the last two (2) years of your
employment with the Company. Should you wish to enter into an employment or
other relationship with a Competitor before the expiration of the
above-referenced eighteen (18) month period, you agree to request and first
receive written permission from the Executive Vice President – Human Resources
of the Company before entering into such employment or other relationship. The
Company may approve or not approve the relationship or employment at its sole
and absolute discretion. If you work in California, North Dakota, Oklahoma, or
other state



3

--------------------------------------------------------------------------------





that prohibits the enforcement of non-competition agreements in employment, this
Section B.6.b. does not apply to you. If you are a practicing attorney, the
Restrictive Covenants in Section B.6. shall not apply to you in a way that would
restrict your ability to practice law or otherwise violate applicable rules of
professional conduct.


c.
Non-Solicitation of Employees. You acknowledge that through your employment with
the Company you have acquired and had access to Confidential Information
concerning the performance and qualifications of Company employees. Accordingly,
you agree that during the course of your employment and for a period of
twenty-four (24) months following the termination of your employment with the
Company, you will not directly or indirectly, on your own behalf or on behalf of
any other entity or person, Solicit any employee of the Company, with whom you
had material contact during your employment, or with respect to whom you
obtained or had access to Confidential Information while employed with the
Company, to terminate his or her employment or other relationship with the
Company without the prior written approval from the Executive Vice President –
Human Resources. For purposes of this paragraph, “Solicit” shall include any
solicitation, enticement, or encouragement whatsoever, regardless of which party
initiated the initial contact, as well as any direct or indirect involvement in
the recruitment, referral, interviewing, hiring, or setting of the initial terms
and conditions of employment.



d.
Reasonableness of Restrictions. You acknowledge and agree that the restrictions
contained in Section B.6.a., b., and c. of this Award Agreement are reasonable,
appropriate, and narrowly tailored to protect the legitimate business interests
of the Company, including but not limited to its legitimate interest in
protecting valuable Company Confidential Information, trade secrets, customer
goodwill, and specialized training provided to you, and that your full
compliance with such restrictions will not unduly or unreasonably interfere with
your ability to obtain other gainful employment. You further acknowledge that
you had a full and free choice as to whether to accept the terms of this Award
Agreement, including the terms of this Section B.6., and that by accepting the
Award(s), you consent to be bound by all terms of this Award Agreement.



7.
Remedies for Breach of Award Agreement and Termination with Cause; Repayment of
Proceeds; Clawback Policy. The Company’s obligations to you under this Award
Agreement are expressly contingent upon the performance of your obligations
under this Award Agreement, including but not limited to those contained in
Section B.6. You agree that any breach by you of this Award Agreement will
result in the immediate forfeiture and cancellation of your Award(s) and will
entitle the Company to all its other remedies allowed in law or equity,
including but not limited to the return of any shares of Common Stock and/or the
proceeds you received from the sale of any shares granted by any Award(s). If a
violation of this Award Agreement, including Section B.6. occurs, your
employment is terminated for Cause, or the Company discovers after the
termination of your employment that grounds existed for Cause at the time your
termination, then you shall be required, in addition to any other remedy
available (on a non-exclusive basis), to pay to the Company, within 10 business
days of the Company’s request, an amount equal to the excess, if any, of the
aggregate after-tax proceeds (taking into account all amounts of tax that would
be recoverable upon a claim of loss for payment of such proceeds in the year of
repayment) you received upon the sale or other disposition of any shares of
Common Stock granted by any Award(s). You further agree that any breach by you
of Section B.6. will cause the Company irreparable harm and shall entitle the
Company to an injunction to prevent a further breach of this Award Agreement by
you, in addition to any and all remedies available to the Company. You
acknowledge and agree that the balance of the hardships tips in favor of
enforcing this Award Agreement. You further acknowledge and agree that precisely
quantifying the damages suffered by the Company for your breach of any portion
of Section B.6. might not be possible or feasible, and, for that reason, any
remaining shares of the Common Stock that you hold that were granted by any
Awards, and the value of any proceeds you received from the sale of any shares
granted by such Awards, to the extent you have not already remitted such amounts
to the Company pursuant to the terms of this Section B.7., shall be a fair and
reasonable measure of the Company’s damages for your breach and does not
constitute a penalty. In addition to any other remedies available to the Company
in the event you breach any portion of Section B.6., the Company shall be
entitled to recover its reasonable attorney fees if it succeeds in obtaining an
injunction against you for breach or threatened breach of Section B.6. or
otherwise proving in court that you violated any provision of Section B.6.



8.
Severability. If any term, provision, covenant or restriction contained in the
Award Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder



4

--------------------------------------------------------------------------------





of the terms, provisions, covenants and restrictions contained in the Award
Agreement will remain in full force and effect, and will in no way be affected,
impaired or invalidated.


9.
Controlling Law. This Award will be construed, interpreted and applied in
accordance with the law of the State of Georgia, without giving effect to the
choice of law provisions thereof. You agree to irrevocably submit any dispute
arising out of or relating to this Award to the exclusive jurisdiction of the
Atlanta Division of the U.S. District Court for the Northern District of
Georgia, or, if federal jurisdiction is not available, the Superior Court of
Cobb County, Georgia. You also irrevocably waive, to the fullest extent
permitted by applicable law, any objection you may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute, and you agree to accept
service of legal process from the courts of Georgia. You agree to accept service
of process by mail or by any other means sufficient to ensure that you receive a
copy of the items served.



10.
Construction. The Award Agreement and the Plan contain the entire understanding
between the parties with respect to this Award. There are no other
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to this Award which are not fully
expressed herein. If a court of competent jurisdiction determines that any
provision of this Award Agreement, including Section B.6., Section B.7, or any
Award Definition in Section C is unenforceable or overbroad, the parties agree
that they shall ask the court to modify, or “blue pencil,” such provision(s) to
allow for enforcement to the fullest extent permitted by law.



11.
Headings. Section and other headings contained in the Award Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Award Agreement or any
provision hereof.



12.
Disclaimer of Rights. Nothing contained herein will constitute an obligation for
continued employment.



13.
Offset. The Company may deduct from amounts otherwise payable under this Award
all amounts owed by you to the Company and its affiliates to the maximum extent
permitted by applicable law.



14.
Terms of Plan. The Award is subject to the terms and conditions set forth in the
Plan, which are incorporated into and will be deemed to be a part of this Award
Agreement, without regard to whether such terms and conditions (including, for
example, provisions relating to certain changes in capitalization of the
Company) are otherwise set forth in this Award Agreement. In the event that
there is any inconsistency between the provisions of this Award Agreement and of
the Plan, the provisions of the Plan will govern.



15.
Code Section 409A Compliance. To the extent applicable, it is intended that this
Award and the Plan not be subject to, or alternatively comply with, the
provisions of Code Section 409A, so that the income inclusion provisions of Code
Section 409A(a)(1) do not apply. This Award and the Plan will be interpreted and
administered in a manner consistent with this intent, and any provision that
would cause the Award or the Plan to fail to satisfy Code Section 409A will have
no force and effect until amended to comply with Code Section 409A (which
amendment may be retroactive to the extent permitted by Code Section 409A and
may be made by the Company without your consent).



16.
Notice. Any written notice required or permitted by this Award Agreement must be
mailed, certified mail (return receipt requested) or hand-delivered, addressed
to Company’s Executive Vice President – Human Resources at Company’s corporate
headquarters at 2455 Paces Ferry Road, N.W., Atlanta, Georgia 30339-4024, or to
you at your most recent home address on record with the Company. Notices are
effective upon receipt.





C.
AWARD DEFINITIONS

As used herein, the following terms will be defined as set forth below:


1.
“Board” means the Company’s Board of Directors.



2.
“Cause” means a finding by the Company that you have (i) committed any felony or
committed a misdemeanor involving theft or moral turpitude, (ii) committed any
act or omission that constitutes neglect or misconduct with respect to your
employment duties which results in economic harm to the Company, (iii) violated
the



5

--------------------------------------------------------------------------------





Company’s code of conduct (including, but not limited to, policies prohibiting
sexual harassment, discrimination, workplace violence, or threatened violence),
(iv)  violated  any of the Company’s substance abuse, compliance or any other
policies applicable to you, which may be in effect at the time of the
occurrence, or (v) breached any material provision of any offer letter, award
agreement, employment, non-competition, intellectual property or other
agreement, in effect at the time of the breach, between you and the Company.


3.
“Change in Control” means and includes the occurrence of any one of the
following events:



i)
any “person” (as that term is used in Sections 13(d) and 14(d) (2) of the
Securities Exchange Act of 1934 (“1934 Act”), is or becomes the “beneficial
owner” (as defined in the 1934 Act), directly or indirectly, of securities
representing 50% or more of the combined voting power for election of directors
of the then outstanding securities of the Company or any successor of the
Company; provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) an
acquisition directly from the Company, (B) an acquisition by the Company, (C) an
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company, or (D) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in subsection (iii) below);



ii)
during any period of twelve (12) consecutive months, individuals who at the
beginning of such period constituted the Board (the “Incumbent Directors”)
cease, for any reason, to constitute at least a majority of the Board, provided
that any person becoming a director after the beginning of such 12-month period
and whose election or nomination for election was approved by at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the Company’s proxy statement in which such individual
was named as a nominee for election as a director, without objection to such
nomination) shall be an Incumbent Director;



iii)
the consummation of (A) any reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company
(other than an internal reorganization), or (B) the sale or other disposition in
one or a series of related transactions of 50% or more of the assets or earning
power of the Company (in either such case a “Transaction”), unless immediately
following such Transaction: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the outstanding Common Stock
immediately prior to such Transaction beneficially own, directly or indirectly,
more than 50% of the combined voting power for the election of directors of the
entity resulting from, or owning the assets so purchased in, such Transaction
(the “Surviving Entity”) in substantially the same proportions as their
ownership, immediately prior to such Transaction, of the outstanding Common
Stock, and (y) at least a majority of the members of the board of directors of
the Surviving Entity were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such
Transaction (any Transaction that satisfies all of the criteria specified in (x)
and (y) above shall be deemed to be a “Non-Qualifying Transaction”); or,



iv)
the approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



4.
“Code” means the Internal Revenue Code of 1986, as amended.



5.
“Committee” means the Leadership Development and Compensation Committee of the
Board.



6.
“Common Stock” means the Company’s $.05 par value common stock.



7.
“Competitor” means any company or entity, including its subsidiaries,
affiliates, franchisees, or business units, that sells or offers Products or
Services that are the same as or similar to the Products or Services sold or
offered by the Company, in the United States, Canada, Puerto Rico, Mexico,
China, or any other location in which the Company conducts business at the time
of the termination of your employment, including but not limited to: Lowe’s
Companies, Inc. (including, but not limited to, Eagle Hardware and Garden and/or
Orchard Supply and Hardware Company); Sears Holding Corp.; Amazon.com; Menard,
Inc.; HD Supply Holdings, Inc.; Floor & Decor; Ace Hardware; True Value Company;
Lumber Liquidators; J.C. Penney; Wayfair; and Walmart. To the extent that any
Competitor is sold, merged, combined, renamed, or restructured, the terms



6

--------------------------------------------------------------------------------





of this Award Agreement shall apply with regard to such Competitor’s
successors-in-interest and assigns.


8.
“Confidential Information” means any data or information that is valuable to the
Company and not generally known to competitors of the Company or other
outsiders, regardless of whether the confidential information is in printed,
written or electronic form, retained in your memory or has been compiled or
created by you, including but not limited to information related to: operations,
services, information technology, technical, financial, personnel, staffing,
payroll, human resources, information about employee compensation and
performance, computer systems, marketing, advertising, merchandising, strategic
planning, product, vendor, supplier, customer, on-line, interconnected retail,
or store planning data, trade secrets, construction, data security information,
private brands, or other information similar to the foregoing.



9.
“Disability” means that you have been found to be “Disabled” by the Company’s
long-term disability carrier or third party administrator, or if you are not a
participant in the Company’s long-term disability plan, under the criteria used
by the Company’s long-term disability plan.



10.
“Products or Services” means anything of commercial value, including, without
limitation, goods; personal, real, or intangible property; services; financial
products; business opportunities or assistance; or any other object or aspect of
business or the conduct thereof.



11.
“Retirement” means termination of employment, other than for Cause, with the
Company on or after your attainment of age 60 and having at least five (5) years
of continuous service with the Company.    



12.
“Retirement Eligibility” means attainment of age 60 and completion of at least
five (5) years of continuous service with the Company.    

    




7